Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 1 of 38 Page ID #:13




                             Exhibit A
                                                           Notice of Removal - p. 13
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 2 of 38 Page ID #:14

                                                                       Service of Process
                                                                       Transmittal
                                                                       05/08/2020
                                                                       CT Log Number 537642867
TO:      Howard Harris
         BMW of North America, LLC
         300 Chestnut Ridge Road
         Woodcliff Lake, NJ 07677-7731

RE:      Process Served in California

FOR:     BMW of North America, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  PHILLIP WONG, ETC. AND FAMILY PRODUCE, INC., ETC., PLTFS. vs. BMW OF NORTH
                                  AMERICA, LLC, ETC., ET AL., DFTS.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 20STCV17450
NATURE OF ACTION:                 Product Liability Litigation - Lemon Law
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 05/08/2020 at 12:57
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/08/2020, Expected Purge Date:
                                  05/13/2020

                                  Image SOP

                                  Email Notification, Diane Carbone Diane.Carbone@bmwna.com

                                  Email Notification, Gino Palacios Gino.Palacios@bmwnaext.com

                                  Email Notification, WR Litigation WR_LITIGATION@bmwna.com

                                  Email Notification, ANNETTE FABRIZI annette.fabrizi@bmwna.com

SIGNED:                           C T Corporation System
ADDRESS:                          155 Federal St Ste 700
                                  Boston, MA 02110-1727
For Questions:                    800-448-5350
                                  MajorAccountTeam1@wolterskluwer.com




                                                                       Page 1 of 1 / GS
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package  only, not
                                                                                                Notice       contents. - p. 14
                                                                                                          of Removal
ciecifonicaiiy riLcu oy superior uoun oi uaiiiornia, uouniy oi uos angeies on            r-wi anern n. caner, cxecuitve uincer/uiei    OI ^un, oy M. DBrei.uepucy oiern
                      Case 2:20-cv-05031 Document 1-120STCV17450
                                                        Filed 06/05/20 Page 3 of—n/O
                                                                                 38 iPage ID #:15
                                                                                                                                                                          1-100
                                             SUMMONS                                                                         7^ FOR OFFICE USE ONLY
                                         (CITACION JUDiCIAL)
    NOTICE TO DEFENDANT:
      V7SO AL DEMANDADO):
     BMW OF NOR'i'H AMERICA, LLC, a Delaware Limited Liability Company,
     and DOES 1 through 10, inclusive
    YOU ARE BEING SUED BY PLAINTIFF:
    (LO ESTA DEMANDANDO EL DEMANDANTE):
     PHILLIP WONG, an individual, and FAMILY PRODUCE, INC., a California
     Corporation

      NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information

         You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
      served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
      case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
      Online Self-Help Center {www.courtInfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
      the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money and property
      may be taken without further warning from the court.
          There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
      refeiral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
      these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
      {www.couriinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
      costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
     iAViSOI Lo hen demandado. Si no responde dentro de 30 dies, la corie puede decidir en su contra sin escuchar su versiPn Lea la infoimaciPn a
     continuacidn.
         Tiene 30 DfAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legalespera presenter una respuesta por escrito en esta
     corte y hacer que se entiegue una cop/a el demandante. Una carta o une llamada telefdnica no lo protegen. Su respuesta por escrito tiene que ester
     en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda user para su respuesta.
     Puede encontrar estos formularios de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California iWww.sucorte.ca.gov;, en la
     biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pager ia cuota de presentacidn. pida el secretario de la corte
     que le dd un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo. puede parder el caso por incumplimiento y la corte le
     podrd quitar su sueldo, dinero y bienes sin mds advertencia.
        Hay otros requisites legales. Es recomendable que llama a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
     remisidn a abogados. Si no puede pager a un abogado, es posibie que cumpla con los requisites pare obtener servicios legales gratuitos de un
     programa de ser^cios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
     lWvAv.lawhelpcalifornia.org;, en el Centro de Ayuda de las Cortes de California, (Www.sucorte.ca.gov; o ponidndose en contacto con la corte o el
     colegiode abogados locales. AVISO: Por ley, la corte tiene derecho a reclamarlas cuotas y los costos exentos por imponer un gravamen sobre
     cualquier recuperaciPn de $10,000 6 mds de valor recibida matf/ar7fe un acuerdoo una concesidn de arbitraje en un caso de derecho civil. Tiene que
     pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
   The name and address of the court is:                                                                        CASE NUMBER;
                                         ■ Countyof LOS ANGELES Superior Court                                  (Numem aei Caso):
   (El nombre y direeddn de la corte es):
    STANLEY MOSK COURTHOUSE ,111 North Hill Street, Los Angeles                                                   20STCV1 7450

   The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
   (El nombre, la direeddn y el nOmero de teldfono del abogado del demandante. o del demandante que no tiene abogado, es):
    Kevin Y. Jacobson, Esq., QUILL & ARROW, LLP.
   10900 Wilshire Boulevard, Suite 300, Los Angeles, CA 90024-Tel: (310) 933-4271
   DATE:                                                       Clerk, b^herrl R. Carter Executive                                     Officer/ Clerk of .(Jia^faty
   (Fecha)         05/07/2020
                                                                       (Secretario)________                              M. Barel                                 (Adjunto)
   (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
   (Para prveba de entrega de esta dtatidn use el formulario Proof of Service of Summons. (POS-010)).
    [SEAL)                                  NOTICE TO THE PERSON SERVED: You are served
                                            1. I I as an individual defendant.
                                            2- [ ] as the person sued under the fictitious name of (specify):


                                            3.         on behalf of (specify): BMW of North America. LLC, a Delaware Limited Liability Company

                                                 under: I___ 1 CCP 416.10 (corporation)                  I           I       CCP 416.60 (minor)
                                                          I    I CCP 416.20 (defunct corporation)        I           [       CCP 416.70 (conservatee)
                                                         I     I CCP 416.40 (association or partnership) (               ]   CCP 416.90 (authorized person)
                                                         |xx I other (specify): Limited Liability Company - California Corporation Code 17061
                                            4. [       by personal delivery on (date):
                                                                                                                                                                    Pago 1 of 1
    Form Adopted for Mandatory Use                                                                                                  Notice of Removal - p. 15
      Judicial Council of Colifornia                                            SUMMONS                                                 Code of Civil Procedure §§ fli 2.20, 46S
     SUM-100 (Rev. July 1, 2009)                                                                                                                          nwnf.courtinro.ca.gov
                                                     20STCV17450
                       Case 2:20-cv-05031 Document 1-1  Filed 06/05/20 Page 4 of 38 Page ID #:16
                                   Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Christopher Lui
          Electronically =ILEO by Superior Court of California. County of Los Angeles on 05/07/2020 03:02 PM Sherri R. Carter, Executive Officer/Cleik of Court, by M. Barel.Deputy Clerk


                   1      QUILL & ARROW, LLP
                          Kevin Y. Jacobson, Esq. (SBN 320532)
                  2       10900 Wilshire Boulevard, Suite 300
                          Los Angeles, California 90024
                  3       Telephone:    (310)933-4271
                          Facsimile:    (310) 889-0645
                  4       E-mail:      kjacnhsnn@qiii11flrrnw]aw_cnm
                   5
                  6       Attorney for Plaintiffs,
                          PHILLIP WONG AND
                  7       FAMILY PRODUCE, INC.

                                                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  8
                  9                                                           COUNTY OF LOS ANGELES

                 10
                            PHILLIP WONG, an individual, and                                       Case No.: 2 0STCV1 7450
                 II                                                                                Unlimited Jurisdiction
                            FAMILY PRODUCE, INC., a California
          a.     12         Corporation,                                                               COMPLAINT
                 13                                Plaintiff,
                                                                                                         1. VIOLATION OF SONG-BEVERLY
          O- ,4                                                                                             ACT - BREACH OF EXPRESS
                                       VS.                                                                  WARRANTY
          <*
 yf VN
     Vi   IS I 15                                                                                        2. VIOLATION OF SONG-BEVERLY
                            BMW OF NORTH AMERICA, LLC, a                                                    ACT - BREACH OF IMPLIED
 I -V,    _i <
                                                                                                            WARRANTY
1/   r&          16
                 17
                            Delaware Limited Liability Company, and
                            DOES 1 through 10, inclusive,                                                3. VIOLATION OF THE SONG-
                                                                                                            BEVERLY ACT SECTION 1793.2
                 18                                Defendants.                                           4. VIOLATION OF THE SONG-
                                                                                                            BEVERLY ACT SECTION 1793.22-
                 19                                                                                         TANNER CONSUMER
                                                                                                            PROTECTION ACT
                 20
                 21
                 22

                 23
                 24
                 25

                 26
                 27
                 28


                                                                                          COMPLAINT                                      Notice of Removal - p. 16
                          Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 5 of 38 Page ID #:17



                      1             Plaintiffs, PHILLIP WONG, an individual, and FAMILY PRODUCE, INC., a California
                      2     Corporation, allege as follows against Defendants BMW OF NORTH AMERICA, LLC, a

                      3     Delaware Limited Liability Company (“BMW OF NORTH AMERICA, LLC”), and DOES 1

                      4     through 10 inclusive, on information and belief, formed after a reasonable inquiry under the

                      5     circumstances:
                                                            nF.MAND FOR .niRV TRTAT.
                      6
                                    1.       Plaintiffs, PHILLIP WONG and FAMILY PRODUCE, INC., hereby demand trial
                      7
                            by jury in this action.
                      8
                                                            nFNFRAT. AT I FHATTONS
                      9
                                    2.       Plaintiff, PHILLIP WONG, is an individual residing in the City of Roland Heights,
                     10
                            State of California. Plaintiff, FAMILY PRODUCE, INC., was a California Corporation.
                     11
                                    3.        Defendant BMW OF NORTH AMERICA, LLC is and was a Delaware Limited
                     12
              & <
                            Liability Company operating and doing business in the State of California.
              o " 13
                                    4.        These causes of action arise out of the warranty obligations of BMW OF NORTH
              <; 14
         v\   C9 0          AMERICA, LLC in connection with a vehicle purchased by Plaintiff and for which BMW OF
    -i   '
              j <
                     15
              D
                            NORTH AMERICA, LLC issued a written warranty.
              O'     16
¥                    17
                                    5.        Plaintiffs do not know the true names and capacities, whether corporate,
                            partnership, associate, individual or otherwise of Defendant issued herein as Does 1 through 10,
                     18     inclusive, under the provisions of section 474 of the California Code of Civil Procedure. Defendant
                     19     Does 1 through 10, inclusive, are in some manner responsible for the acts, occurrences and
                     20     transactions set forth herein, and are legally liable to Plaintiffs. Plaintiffs will seek leave to amend
                     21     this Complaint to set forth the true names and capacities of the fictitiously named Defendant,

                     22     together with appropriate charging allegations, when ascertained.

                     23             6.        All acts of corporate employees as alleged were authorized or ratified by an officer,

                     24     director, or managing agent of the corporate employer.
                                    7.          Each Defendant, whether actually or fictitiously named herein, was the principal,
                     25
                            agent (actual or ostensible), or employee of each other Defendant, and in acting as such principal
                     26
                            or within the course and scope of such employment or agency, took some part in the acts and
                     27
                            omissions hereinafter set forth by reason of which each Defendant is liable to Plaintiffs for the relief
                     28                                                       -2-
                                                                        COMPLAINT
                                                                                                       Notice of Removal - p. 17
                     Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 6 of 38 Page ID #:18



                 1     prayed for herein.
                 2             8.        On July 16, 2017, Plaintiffs leased a new 2017 BMW X5 , having VIN No.
                 3     5UXKS4C36H0Y16009 ("the Subject Vehicle”). Express warranties accompanied the sale of the
                 4     Subject Vehicle to Plaintiffs by which BMW OF NORTH AMERICA, LLC undertook to preserve

                 5     or maintain the utility or performance of Plaintiffs’ vehicle or to provide compensation if there was

                 6     a failure in such utility or performance.

                 7             9.       The Subject Vehicle was delivered to Plaintiffs with serious defects and
                       nonconformities to warranty and developed other serious defects and nonconformities to warranty
                 8
                       including, but not limited to, the engine, transmission, structural, and electrical system defects.
                 9
                               10.     Plaintiffs hereby revokes acceptance of the sales contract.
                10
                               11.     Pursuant to the Song-Beverly Consumer Warranty Act (herein after the "Act") Civil
                11
      a.               Code sections 1790 et seq. the Subject Vehicle constitutes "consumer goods” used primarily for
      _}        12
           ■>          family or household purposes, and Plaintiffs have used the vehicle primarily for those purposes.
      o         13
     ► “                       12.     Plaintiffs are a "buyer" of consumer goods under the Act
 r
      <. 14
      CS 0                     13.     Defendant BMW OF NORTH AMERICA, LLC is a "manufacturer" and/or
      j <
                15
      D                “distributor" under the Act.
      O'        16             14.     Plaintiffs hereby demands trial by jury in this action.
V'
                17                                          FTRST r ATI.SF OF ATTrON
                18                      Violation of the Song-Beverly Act -* Breach of Express Warranty
                19             15.    Plaintiffs incorporate herein by reference each and every allegation contained in the
                20     preceding and succeeding paragraphs as though herein fully restated and re-alleged.
                21             16.    Express warranties accompanied the sale of the vehicle to Plaintiffs by which BMW
                22     OF NORTH AMERICA, LLC undertook to preserve or maintain the utility or performance of

                23     Plaintiffs’ vehicle or to provide compensation if there was a failure in such utility or performance.

                24             17.    The Subject Vehicle was delivered to Plaintiffs with serious defects and

                25     nonconformities to warranty and developed other serious defects and nonconformities to warranty
                       including, but not limited to, engine, transmission, structural, and electrical system defects.
                26
                               18.    Pursuant to the Song-Beverly Consumer Warranty Act (herein after the "Act") Civil
                27
                       Code sections 1790 et seq. the vehicle constitutes "consumer goods” used primarily for family or
                28                                                      -3-
                                                                   COMPLAINT
                                                                                                  Notice of Removal - p. 18
                Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 7 of 38 Page ID #:19



            1     household purposes, and Plaintiffs have used the Subject Vehicle primarily for those purposes.
            2             19.     Plaintiffs are the "buyer" of consumer goods under the Act.

            3            20.      Defendant BMW OF NORTH AMERICA, LLC is a "manufacturer" and/or

            4     “distributor" under the Act.

            5             21.    The foregoing defects and nonconformities to warranty manifested themselves in

            6     the Subject Vehicle within the applicable express warranty period. The nonconformities

            7     substantially impair the use, value and/or safety of the vehicle.
                          22.     Plaintiffs delivered the vehicle to an authorized BMW OF NORTH AMERICA,
            8
                  LLC repair facility for repair of the nonconformities.
            9
                          23.     Defendant was unable to conform Plaintiffs’ vehicle to the applicable express after
           10
                  a reasonable number of repair attempts.
           11
    a.                    24.    Notwithstanding Plaintiffs’ entitlement, Defendant BMW OF NORTH AMERICA,
           12
                  LLC has failed to either promptly replace the new motor vehicle or to promptly make restitution in

A   <3 14
    <S 0
                  accordance with the Song-Beverly Act.
                          25.     By failure of Defendant to remedy the defects as alleged above, or to issue a refund
    -3 Z
I          15
    D             or replacement vehicle, Defendant is in breach of its obligations under the Song-Beverly Act.
    ^      16             26.     Under the Act, Plaintiffs are entitled to reimbursement of the price paid for the
           17     vehicle less that amount directly attributable to use by the Plaintiff prior to the first presentation of
           18     the nonconformities.
           19             27.     Plaintiffs are entitled to all incidental, consequential, and general damages resulting
           20     from Defendant’s failure to comply with its obligations under the Song-Beverly Act.
           21             28.     Plaintiffs are entitled under the Song-Beverly Act to recover as part of the judgment

           22     a sum equal to the aggregate amount of costs and expenses, including attorney's fees, reasonably

           23     incurred in connection with the commencement and prosecution of this action.

           24             29.     Because Defendant willfully violated the Song-Beverly Act, Plaintiffs are entitled
                  in addition to the amounts recovered, a civil penalty of up to two times the amount of actual
           25
                  damages for BMW OF NORTH AMERICA, LLC’s willful failure to comply with its
           26
                  responsibilities under the Act.
           27
                  ///
           28                                                       -4-

                                                              COMPLAINT
                                                                                              Notice of Removal - p. 19
          Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 8 of 38 Page ID #:20



      1                                   SF.rONn TATISF. OF ACTION

      2                  Violation of the Song-Beverly Act-Breach of Implied Warranty

      3            30.     Plaintiffs incorporate herein by reference each and every allegation contained in the

      4     preceding and succeeding paragraphs as though herein fully restated and re-alleged.

      5            31.      BMW OF NORTH AMERICA, LLC and its authorized dealership at which

      6     Plaintiffs purchased the subject vehicle had reason to know the purpose of the Subject Vehicle at

      7     the time of sale of the subject vehicle. The sale of the Subject Vehicle was accompanied by implied
            warranties provided for under the law.
      8
                   32.     Among other warranties, the sale of the Subject Vehicle was accompanied by an
      9
            implied warranty that the Subject vehicle was merchantable pursuant to Civil Code section 1792.
     10
                   33.     The Subject Vehicle was not fit for the ordinary purpose for which such goods are
     11
            used because it was equipped with one or more defective vehicle systems/components.
-]   12
                   34.     The Subject Vehicle did not measure up to the promises or facts stated on the
     13
            container or label because it was equipped with one or more defective vehicle systems/components.
     14
                   35.     The Subject Vehicle was not of the same quality as those generally acceptable in the
     15     trade because it was sold with one or more defective vehicle systems/components which manifested
     16     as engine, transmission, structural, and electrical system defects.
     17            36.     Upon information and belief, the defective vehicle systems and components were
     18     present at the time of sale of the Subject Vehicle; thus, extending the duration of any implied
     19     warranty under Mexia v. Rinker Boat Co., Inc. (2009) 174 Cal.App.4th 1297, 1304-1305 and other
     20     applicable laws.
     21            37.     Plaintiffs are entitled to justifiably revoke acceptance of the subject vehicle under

     22     Civil Code, section 1794, etseq\

     23            38.     Plaintiffs hereby revokes acceptance of the Subject Vehicle.

     24            39.     Plaintiffs are entitled to replacement or reimbursement pursuant to Civil Code,
            section 1794, etseq.
     25
                   40.     Plaintiffs are entitled to rescission of the contract pursuant to Civil Code, section
     26
            1794, etseq. and Commercial Code, section 2711.
     27
                   41.     Plaintiffs are entitled to recover any incidental, consequential, and/or “cover”
     28                                                      -5-
                                                       COMPLAINT
                                                                                     Notice of Removal - p. 20
               Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 9 of 38 Page ID #:21



           1     damages under Commercial Code, sections 2711, 2712, and Civil Code, section 1794, et seq,
           2                                        THTRn TATISF. OF ATTION

           3                            Violation of the Song-Beverly Act Section 1793.2(b)
           4             42.     Plaintiffs incorporates herein by reference each and every allegation contained in

           5     the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

           6             43.     Pursuant to Civil Code, section 1793.2, subdivision (a) a manufacturer that sells

           7     consumer goods in California, for which it has made an express warranty, shall maintain service
                 and repair facilities or designate and authorize independent service and repair facilities to carry out
           8
                 the terms of those warranties.
           9
                         44.     Pursuant to Civil Code, section 1793.2, subdivision (b), when service and repair of
          10
                 goods is necessary because they do not conform with the applicable express warranties, service and
          11
    0-           repair shall be commenced within a reasonable time by the manufacturer or its representative.
          12
                         45.     Civil Code, section 1793.2, subdivision (b) further states that goods shall be serviced
    0     13
n   a.
    <5 14
    ® 0
                 or repaired so as to conform to the applicable warranties within 30 days and/or within a reasonable
                 time.
    j <
          15
    D                    46.     The sale of the Subject Vehicle was accompanied by express warranties, including
    a     16
                 a warranty guaranteeing that the subject vehicle was safe to drive and not equipped with defective
          17     parts, including the electrical system.
          18             47.     Plaintiffs delivered the subject vehicle to BMW OF NORTH AMERICA, LLC’s
          19     authorized service representatives on multiple occasions. The subject vehicle was delivered for
          20     repairs of defects, which amount to a nonconformities to the express warranties that accompanied
          21     the sale of the subject vehicle.

          22             48.     Defendant’s authorized facilities did not conform the Subject Vehicle to warranty

          23     within 30-days and/or commence repairs within a reasonable time and BMW OF NORTH

          24     AMERICA, LLC has failed to tender the subject vehicle back to Plaintiff in conformance with its

          25     warranties within the timeframes set forth in Civil Code section 1793.2(b).
                         49.     Plaintiffs are entitled to justifiably revoke acceptance of the subject vehicle under
          26
                 Civil Code, section 1794, etseq\
          27
                         50.     Plaintiffs hereby revokes acceptance of the subject vehicle.
          28                                                      -6-
                                                            COMPLAINT
                                                                                            Notice of Removal - p. 21
          Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 10 of 38 Page ID #:22



      1              51.    Plaintiffs are entitled to replacement or reimbursement pursuant to Civil Code,
      2      section 1794, et seq.
      3              52.    Plaintiffs are entitled to rescission of the contract pursuant to Civil Code section
      4      1794, etseq. and Commercial Code, section 2711.

      5              53.    Plaintiffs are entitled to recover any “cover” damages under Commercial Code

      6      sections 2711,2712, and Civil Code, section 1794, et seq.

      7
                     54.    Plaintiffs are entitled to recover all incidental and consequential damages pursuant
             to 1794 et seq and Commercial Code sections, 2711,2712, and 11X3 et seq.
      8
                    55.     Plaintiffs are entitled in addition to the amounts recovered, a civil penalty of up to
      9
             two times the amount of actual damages in that BMW OF NORTH AMERICA, LLC has willfully
     10
             failed to comply with its responsibilities under the Act.
     11
6.                                                FOURTH rATISF. OF AmOlV
     12
                      Violation of the Song-Beverly Act Section 1793.22—Tanner Consumer Protection
     13
                                                                    Act
     14
                    56.     Plaintiffs incorporate herein by reference each and every allegation contained in the
     15
             preceding and succeeding paragraphs as though herein fully restated and re-alleged.
     16             57.     Pursuant to the Tanner Consumer Protection Act, Civil Code sections 1793.22 et
     17      seq., a reasonable number of attempts have been made to confirm the vehicle to the applicable
     18      express warranties within 18 months from delivery to Plaintiff.
     19             58.     Pursuant to the Tanner Consumer Protection Act, Civil Code sections 1793.22 et
     20      seq., a reasonable number of attempts have been made to confirm the vehicle to the applicable
     21     express warranties within 18,000 miles on the odometer of the vehicle.

     22             59.     In the first 18 months/18,000 miles Plaintiffs have owned the vehicle BMW OF

     23     NORTH AMERICA, LLC has been given sufficient repair opportunities under Civil Code section

     24      § 1793.22 (b)(1), (b)(2), and/or (b)(3); but failed to conform the vehicle to warranty.        Plaintiffs

     25     hereby assert the presumption that BMW OF NORTH AMERICA, LLC has been given a
            reasonable number of repair attempts and/or days to conform this vehicle to the warranty under
     26
            Civil Code section § 1793.22 (b)(1), (b)(2), and/or (b)(3).
     27
                    60.     The same nonconformity or nonconformities resulted in a condition or conditions
     28                                                       -7-
                                                       COMPLAINT
                                                                                      Notice of Removal - p. 22
            Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 11 of 38 Page ID #:23



        1      likely to cause death or serious bodily injury if the vehicle is driven and the nonconformity has
        2      been subject to repair two or more times by the manufacturer its agents.
        3             61.      The same nonconformity has been subject to repair four or more times by the

        4      manufacturer or its agents.

        5             62.     Defendant did not conform the Subject Vehicle to warranty within the paraments set

        6      forth in 1793.22.
                      63.     Plaintiffs are entitled to justifiably revoke acceptance of the subject vehicle under
        7
               Civil Code, section 1794, et seq;
        8
                      64.     Plaintiffs hereby revokes acceptance of the subject vehicle.
        9
                      65.     Plaintiffs are entitled to replacement or reimbursement pursuant to Civil Code,
       10
               section 1794, et seq.
       11
a.                    66.     Plaintiffs are entitled to rescission of the contract pursuant to Civil Code section
       12
               1794, et seq. and Commercial Code, section 2711.
       13
                      67.     Plaintiffs are entitled to recover any “cover” damages under Commercial Code
       14
               sections 2711, 2712, and Civil Code, section 1794, et seq.
     ' 15
                      68.     Plaintiffs are entitled to recover all incidental and consequential damages pursuant
       16      to 1794 et seq and Commercial Code sections, 2711, 2712, and 2713 et seq.
       17             69.     Plaintiffs are entitled in addition to the amounts recovered, a civil penalty of up to
       18      two times the amount of actual damages in that BMW OF NORTH AMERICA, LLC has willfully
       19      failed to comply with its responsibilities under the Act.
       20      ///

       21      ///

       22      ///

      23       ///

      24       ///

               ///
      25
               ///
      26
               ///
      27
               ///
      28                                                        • 8-
                                                         COMPLAINT
                                                                                        Notice of Removal - p. 23
                      Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 12 of 38 Page ID #:24



                  1                                           PRAVF.R FOR RFT.IF.F
                             WHEREFORE, Plaintiffs pray for judgment against Defendants, as follows:
                  2
                             1. For general, special and actual damages according to proof at trial;
                  3
                             2. For rescission of the purchase contract and restitution of all monies expended;
                  4
                             3. For diminution in value;
                  5
                             4. For incidental and consequential damages according to proof at trial;
                  6
                             5. For civil penalty in the amount of two times Plaintiffs’ actual damages;
                  7
                             6. For prejudgment interest at the legal rate;
                  8          7. For reasonable attorney's fees and costs of suit; and
                  9          For such other and further relief as the Court deems just and proper under the circumstances.
                 10
                         Dated: May 1 ^ 2020
                 11
       a.
                                                               QUILL & ARROW, LLP
       .j        12
            ■*



       &
       o         13
r''.
                                                                Kevin Y.^oohprfn, Esq.
f                14                                             Attorney Wpi^tiffs,
       C9 0
       -J r                                                     PHILLIPWONG
                 15
       D                                                        FAMILY PRODUCE, INC.
       ^         16

                 17              Plaintiffs, PHILLIP WONG and FAMILY PRODUCE, INC., hereby demand trial by jury
                 18      in this action.
                 19

                 20

                 21
                 22

                 23

                 24

                 25

                 26

                 27

                 28                                                      -9-
                                                                   COMPLAINT
                                                                                                 Notice of Removal - p. 24
cievtiuiii<>aiiy nueu uy oui^reiiwi vuuii ui vaiiiwiiMa, ^vumy ui tud miyaioa uii               nvt oiiaiii n.   vouqi. caovuuvo   t_(iin#oiiVi>iairt bri wun, uy ni. ocKoi.vepuiy   oioia

                         Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 13 of 38 Page ID #:25                                                                                 CM-010
       _ATTORNEY OR PARTY WTTHOUT ATTORNEY (Name. State Bar number, end eddress):                                                                  FOR OFFICE USE ONLY
              Kevin Y. Jacobson, Esq. (SBN 320532)
              QUILL & ARROW LLP
               10900 Wilshire Boulevard, Suite 300, Los Angeles, CA 90024
                 TELEPHONE NO.t (310) 933-4271              FAX NO.: (310) 889-0645
            ATTORNEY FOR rwame/- Plaintiff: PHILLIP WONG and FAMILY PRODUCE, INC.
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
           STREET ADDRESS: 111 Noith Hill Street
           MAILING M3DRESS: 111 North Hill Street
          CITY AND ZIP CODE; Los Angelcs
              BRANCH NAME: STANLEY MOSK COURTHOUSE
         CASE NAME:
             FAMILY PRODUCE, INC., et al. v. BMW OF NORTH AMERICA, LLC
                                                                                                                              CASE NUMBER:
                  CIVIL CASE COVER SHEET                                        Complex Case Designation
        I        I Unlimited   C   Limited
                                                                                                                                     2 0STCV1 7450
                                                                               ] Counter        I!   Il Joinder
                   (Amount                      (Amount
                                                                                                                               JUDGE:
                   demanded                            Filed with first appearance by defendant
                                                demanded is
                   exceeds $25,000)                         (Cal. Rules of Court, ruie 3.402)
                                                $25,000 or iess)                                 DEPT:

                                      Hems 1-6 below must be completed (see instructions on page 2).
       1. Check one box below for the case type that best describes this case;
                Auto Tort                                       Contract                                               Provisionally Complex Civil Litigation
                I___ I Auto (22)                                I X I Breach of conlract/warranty (06)                 (Cal. Rules of Court, rules 3.400-3.403)
                I- I Uninsured motorist (46)                    I     I Rule 3.740 collections (09)                    I  I Antitfust/Trade regulation (03)
                Other PI/PDAWD (Personal Injury/Property                Other collections (09)                              Construction defect (10)
                Damage/Wrongful Death) Tort                       __ Insurance coverage (18)                           IZH Mass tori (40)
                LJ Asbestos (04)                                  _I Other contract (37)                               LJ Securities litigation (28)
                I    I Product liability (24)                     ^eal Property                                        I I Envlronmental/Toxlc tort (30)
                I    I Medical malpractice (45)                       I Eminent domain/inverse                         I I Insurance coverage claims arising from the
                I    I Other PI/PD/WD (23)                              condemnation (14)                                  above listed provisionally complex case
                                                                      I Wrongful  eviction (33)                            types (41)
                 Non-Pl/PDWD (Other) Tort
                L—I Business tort/unfair business practice (07)       I Other real property (26)                       Enforcement of Judgment
                (ZZI Civil rights (08)                           Unlawful Detainer                                     I   I Enforcement of judgment (20)
                L_J Defamation (13)                             LJ Commercial (31)                                     Miscellaneous Civil Complaint
                CH Fraud (16)                                   (ZU Residential (32)                                   EZI RICO (27)
          LJ Intellectual property (19)                   I I Drugs(38)                              I    I Other complaint (not specified above) (42)
          LJ Professional negligence (25)                 Judicial Review                            Miscellaneous Civil Petition
          I      I Other non-PI/PD/WD tort (35)           LZ Asset forfeiture (05)
                                                                                                     I    I Partnership and coiporale governance (21)
           Employment                                     I   I Petition re: arbitration award (11)
                                                                                                     I    I Other petition (nol specified above) (43)
          I      I Wrongful termination (36)              I I Writ of mandate (02)
                   Other employment (15)                      I Other judicial review (39)_____
       2. This case I__ I is          I X I is not  complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
            factors requiring exceptional judicial management:
            a. I I Large number of separately represented parties             d. I    I Large number of witnesses
            b.} i Extensive motion practice raising difficult or novel e.             ] Coordination with related actions pending in one or more courts
                      issues that will be time-consuming to resolve              ___ in other counties, states, or countries, or in a federal court
            c. I    I Substantial amount of documentary evidence             f. I     I Substantial postjudgment judicial supervision

       3. Remedies sought (check all that apply): a.I X I monetary b. I        I nonmonetary; declaratory or injunctive relief                                         c. [X I punitive
       4. Number of causes of action (specify): 4
       5. This case I      I is  I XI is not a class action suit.
       6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
       Date: May 7, 2020
                                 Kevin Y. Jacobson, Esq.
                                          (TYPE OR PRINT NAME)                                                        (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                   NOTICE
            •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                under the Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                in sanctions.
            •   File this cover sheet in addition to any cover sheet required by local court rule.
            •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                other parties to the action or proceeding.
            •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
            _______________________________________________________________________________________________________________________________________ ________________ Page 1 of 2
       Form Adopted for Mor*datofy Uso                                                                                                          Notice
                                                                                                                                     Cal, Rules of        of Removal
                                                                                                                                                   Court, ailes           - p. 25
                                                                                                                                                                2.30,3.220.3.400-3.403.   3,740:
         Judicial Council of California
                                                                        CIVIL CASE COVER SHEET                                               Col. Standards of Judicial Adminlsvation, std. 3.10
          CM.OtO[Rev, July 1.2007)                                                                                                                                         www.ooutVnfo.ca.gov
                  Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 14 of 38 Page ID #:26
                                                                                                                                            CM-010
                                         INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete Items 1 through 6 on the sheet. In Item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in Item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court,
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages. (3) recovery of real property, (4) recovery of personal properly, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
cornplaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter»designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                            CASE TYPES AND EXAMPLES
Auto Tort                                         Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto {22)-PefSonal Injury/Property               Breach of Contract/Warranty (06)             Rules of Court Rules 3.400-3.403)
           DamageA/Vrongful Death                          Breach of Rental/Lease                        Aniitrust/Trade Regulation (03)
      Uninsured Motorist (46) {if the                          Contract (not unlawful detainer            Construction Defect (10)
           case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
           motonst claim subject to                        Contract/Warranty Breach-Seller                Securities Litigation (28)
           arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead of Auto)                                Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                               Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                            Other Breach of Contract/Warranty                  case type listed above) (41)
Tort                                                  Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos (04)                                         book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                         Collection Case-Seller Plaintiff                   Abstract of Judgment (Out of
          Asbestos Personal Injury/                        Other Promissory Note/Collections                        County)
                 Wrongful Death                                Case                                           Confession of Judgment (non­
     Product Liability (not asbestos or               Insurance Coverage (not provisionally                         domestic relations)
           toxic/environmental) (24)                       complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                             Auto Subrogation                                    Administrative Agency Award
           Medical Malpractice-                            Other Coverage                                         (not unpaid taxes)
                 Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                   Contractual Fraud                                      Judgment on Unpaid Taxes
                 Malpractice                               Other Contract Dispute                             Other Enforcement of Judgment
     Other PI/PDAYD (23)                          Real Property                                                     Case
          Premises Liability (e.g.. slip              Eminent Domain/Inverse                         Miscellaneous Civil Complaint
                 and fall)                                Condemnation (14)                              RICO (27)
          Intentional Bodily ln|ury/PD/WD             Wrongful Eviction (33)                             Other Complaint (not specified
                 (e.g., assault, vandalism)                                                                   above) (42)
                                                      Other Real Properly (e.g., quiet title) (26)
          Intentional Infliction of                       Writ of Possession of Real Property                 Declaratory Relief Only
                 Emotional Distress                       Mortgage Foreclosure                                Injunctive Relief Only (nort-
          Negligent Infliction of                         Quiet Title                                               harassment)
                 Emotional Distress                       Other Real Property (not eminent                    Mechanics Lien
          Other PI/PD/WD                                  domain, landlord/tenant, or                         Other Commercial Complaint
Non-PI/PD/WD (Other) Tort                                 foreclosure)                                              Case (non-tort/non-complex)
     Business Tort/Unfair Business                Unlawful Detainer                                           Other Civil Complaint
         Practice (07)                               Commercial (31)                                               (non-tort/non-complex)
     Civil Rights (e.g., discrimination,                                                             Miscellaneous     Civil Petition
                                                      Residential (32)                                   Partnership and Corporate
         false arrest) (not civil                     Drugs (38) (if the case involves illegal
          harassment) (08)                                                                                    Governance (21)
                                                          drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)
            (13)                                                                                              above) (43)
                                                  Judicial Review                                             Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)
     Intellectuai Property (19)                                                                               Workplace Violence
                                                     Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)
         Legal Malpractice                                                                                         Abuse
                                                          Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court
              (not medical or legal)                                                                          Petition for Name Change
                                                              Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                        Writ-Other Limited Court Case
Employment                                                                                                         Claim
                                                              Review                                         Other Civil Petition
    Wrongful Termination (36)                        Other Judicial Review (39)
    Other Employment (15)                                 Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
Ct«4<>10[Rov. July 1.2007)                                                                                      Notice of Removal - p. 26 Poge 2 of 2
                                                     CIVIL CASE COVER SHEET
                   Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 15 of 38 Page ID #:27
  SHORT TITLE:                                                                                         CASE NUMBER
                   FAMILY PRODUCE, INC., et al. v. BMW OF NORTH


                                CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                 (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                 This form is required pursuant to Local Rule 2.3 In all new civil case filings In the Los Angeles Superior Court.




        Step 1; After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                 Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

        Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

        Step3; InColumnC, circlethe numberwhichexplainsthereasonforthe courtfiling locationyou have
                chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)
1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.
2. Permissive filing in central district.                                              8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                               9. Location where one or more of the parties reside.
4. Mandatory personal Injury filing in North District.                                10. Location of Labor Commissioner Office.

5. Location where performance required or defendant resides.                         11. Mandatory filing location {Hub Cases - unlawful detainer, limited
                                                                                     non-collection, limited collection, or personal injury}.
6. Location of property or permanently garaged vehicle.




                                  A                                                          B
                      Civil Case Cover Sheet                                          Type of Action                                      Applicable Reasons -
                            Category No.                                             (Check only one)                                      See Step.3 Above

                             Auto (22)              □ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                1.4,11

   3 O               Uninsured Motorist (46)
   < •-                                             □ A7110 Personal Injury/Property Damage/Wrongful Death - Uninsured Motorist           1, 4,11

                                                    □ A6070 Asbestos Property Damage                                                      1.11
                          Asbestos (04)
                                                    □ A7221 Asbestos - Personal Injury/Wrongful Death                                     1,11

   a                   Product Liability (24)       □ A7260 Product Liability (not asbestos or toxic/environmental)                       1. 4,11
   I^    cq
         O)
         O                                          □ A7210 Medical Malpractice • Physicians & Surgeons                                   1. 4.11
                    Medical Malpractice (45)
   ft                                               □ A7240 Other Professional Health Care Malpractice                                    1,4.11

   S I
   ?;
   Ql    O               Other Personal
                                                    □ A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                          1, 4.11
   CL    XJ>                                        □ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                         Injury Property
   fe Icq               Damage Wrongful                     assault, vandalism, etc.)                                                     1. 4,11
   s o                     Death (23)
                                                    □ A7270 Intentional Infliction of Emotional Distress                                  1. 4.11

                                                    □ A7220 Other Personal Injury/Property Damage/Wrongful Death                          1.4,11




  LASC CIV 109 Rev. 12/18                        CIVIL CASE COVER SHEET ADDENDUM                                           Notice of Removal - p. 27
                                                                                                                                      Local Rule   2.3
  For Mandatory Use                                 AND STATEMENT OF LOCATION                                                            Page 1 of 4
               Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 16 of 38 Page ID #:28
SHORT TITLE:                                                                                    CASE NUMBER
               FAMILY PRODUCE. INC., et al. v. BMW OF NORTH


                             A                                                          B                                             C Applicasle
                  Civil Case Cover Sheet                                         Type of Action                                    Reasons - See Step 3
                        Category No.                                            (Check only one)                                         Above

                    Business Tort (07)          □ A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1. 2. 3


   ^I"
   S -
                      Civil Rights (08)         □ A6005 Civil RIghts/Oiscrimlnation                                                1. 2. 3
  £ 3                 Defamation (13)           □ A6010 Defamation (slander/iibel)
                                                                                            I

                                                                                                                                   1. 2. 3
  .2.5
   C      O)
                         Fraud (16)             O A6013 Fraud (no contract)                                                        1. 2. 3
  ij
                                                □ A6017 Legal Malpractice
  Ii ai        Professional Negligence (25)
                                                □ A6050 Other Professional Malpractice (not medical or legal)
                                                                                                                                   1.2.3
                                                                                                                                   1.2.3
   O      (O
  Z O
                         Other (35)             □ A6025 Other Non-Personal Injury/Property Damage tort                             1.2.3
                 Wrongful Termination (36)      □ A6037 Wrongful Termination                                                       1,2.3
     Cl
     E
     >.                                         □ A6024 Other Employment Complaint Case                                            1. 2. 3
     o            Other Employment (15)
     a.
     E                                          □ A6109 Labor Commissioner Appeals                                                 10
    LiJ
                                                □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful

               Breach of Contract/ Warranty
                                                        eviction)                                                                 2>
                                                CS A6008 Conlract/Warranty Breach -Seller Plaintiff (no fraud/negligence)          2.5
                            (06)
                      (not insurance)                                                                                              1. 2. 5
                                                □ A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                □ A6028 Other Breach of ContractAVarranty (not fraud or negligence)                1.2.5

                                                □ A6002 Collections Case-Seller Plaintiff                                          5. 6.11
                      Collections (09)
    C                                           □ A6012 Other Promissory Note/Collections Case                                     5.11
    o
    o                                           □   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt               5. 6. 11
                                                           Purchased on or after January 1. 2014)
                 Insurance Coverage (18)        □ A6015 Insurance Coverage (not complex)                                           1.2. 5.8

                                                □ A6009 Contractual Fraud                                                          1.2.3, 5
                    Other Contract (37)         O A6031 Tortious Interference                                                      1.2, 3.5
                                                □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1.2. 3.8,9
                 Eminent Domain/Inverse
                   Condemnation (14)            □ A7300 Eminent Domain/Condemnation                Number of parcels.              2. 6

                  Wrongful Eviction (33)        □ A6023 Wrongful Eviction Case                                                     2.6
    2
    a.                                          □ A6018 Mortgage Foreclosure                                                       2.6
    <Q
    O            Other Real Property (26)       □ A6032 Quiet Title                                                                2,6
    0£
                                                □ A6060 Other Real Property (not eminent domain, landiord/tenant, foreclosure)     2. 6
               Unlawful Detainer-Commercial
                                                □ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6.11
                           (31)
    o          Unlawful Detainer-Residential
    c                                           □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)            6.11
                                  (32)
    S
    <u             Unlawful Detainer-
    o                                           Q A6020FUnlawful Detainer-Post-Foreclosure
    a             Post-Foreclosure (34)                                                                                           2. 6.11
   *5          Unlawful Detainer-Drugs (38)     □ A6022 Unlawful Detainer-Drugs
    2                                                                                                                             2. 6.11
   c
   3




LASC CIV 109 Rev. 12/18
                                               CIVIL CASE COVER SHEET ADDENDUM                                      Notice of Removal - p. 28
                                                                                                                               Local Rule   2.3

For Mandatory Use
                                                  AND STATEMENT OF LOCATION                                                       Page 2 of 4
                  Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 17 of 38 Page ID #:29
SHORT TITLE;                                                                                       CASE NUMBER
                  FAMILY PRODUCE. INC., et al. v. BMW OF NORTH

                                 A                                                         B                                              C Applicable
                      Civil Case Cover Sheet                                         Type of Action                                    Reasons - See Step 3
                            Category No.                                            (Check only one)                                         Above

                       Asset Forfeiture (05)         □ A6108 Asset Forfeiture Case                                                     2. 3.6

                    Petition re Arbitration (11)     □ A6115 Petition to Compel/ConfirmA/acate Arbitration                             2.5
     9
    .£
        >
        0)                                           □ A6151 Writ • Administrative Mandamus                                            2.8

     u                 Writ of Mandate (02)          □ A6152 Writ - Mandamus on Limited Court Case Matter                              2
    •a                                                                                                                                 2
        3                                            □ A6153 Writ - Other Limited Court Case Review

                    Other Judicial Review (39)       □ A6150 Other Writ/Judicial Review                                                2.8

                  Antitrust/Trade Regulation (03)    □ A6003 Antitrust/Trade Regulation                                                1.2.8
        c
    .2
                     Construction Defect (10)        □ A6007 Construction Defect                                                       1. 2. 3
        2>
                    Claims Involving Mass Tort
        s
        CL
                               (40)
                                                     □ A6006 Claims Involving Mass Tort                                                1.2.8

        E
        o            Securities Litigation (28)      □ A6035 Securities Litigation Case                                                1. 2. 8
        >«
                            Toxic Tort                                                                                                 1.2,3. 8
     c                                               □ A6036 Toxic Tort/Environmental
    .2                  Environmental (30)
        cn
    >
    o              Insurance Coverage Claims         □ A6014 Insurance Coverage/Subrogation (complex case only)                        1.2, 5, 8
    a.               from Complex Case (41)

                                                     □ A6141 Sister State Judgment                                                     2. 5.11
                                                     □ A6160 Abstract of Judgment                                                      2. 6
   a>        O)            Enforcement               □ A6107 Confession of Judgment (non-domesUc relations)                            2.9
   E         E           of Judgment (20)
   V         O)                                      □ A6140 Administrative Agency Award (not unpaid taxes)                            2. 8
   aI                                                □ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                  2. 8
  lii        *0
                                                     □ A6112 Other Enforcement of Judgment Case                                        2. 8. 9

                            RICO (27)                □ A6033 Racketeering (RICO) Case                                                  1. 2. 8

             (A
   S .£                                              Q A6030 Declaratory Relief Only                                                   1.2.8


             t          Other Complaints
                    (Not Specified Above) (42)
                                                     □ A6040 Injunctive Relief Only (not domestic/harassment)
                                                     □ A6011 Other Commercial Complaint Case (non-tort/non-complex)
                                                                                                                                       2.8
                                                                                                                                       1.2.8
   ii
   S
             o
                                                     □ A6000 Other Civil Complaint (non-tort/non-complex)                              1.2.8

                      Partnership Corporation
                                                     □ A6113 Partnership and Corporate Governance Case                                 2.8
                         Governance (21)

                                                     □ A6121 Civil Harassment With Damages                                             2. 3,9
                                                     □ A6123 Workplace Harassment With Damages                                         2. 3.9
                                                     □ A6124 Elder/Dependent Adult Abuse Case With Damages                             2. 3,9
   S .2                 Other Petitions (Not
   I»
   n         Q,
             CL
                       Specified Above) (43)         □ A6190 Election Contest                                                          2
                                                     □ A6110 Petition for Change of Name/Change of Gender
  la                                                 □ A6170 Petition for Relief from Late Claim Law
                                                                                                                                       2. 7
                                                                                                                                       2. 3.8
                                                     □ A6100 Other Civil Petition
                                                                                                                                       2.9




                                                    CIVIL CASE COVER SHEET ADDENDUM                                     Notice of Removal
                                                                                                                                    Local -Rule
                                                                                                                                           p. 292.3
 LASC CIV 109 Rev. 12/18
                                                       AND STATEMENT OF LOCATION                                                      Page 3 of 4
 For Mandatory Use
                Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 18 of 38 Page ID #:30
 SHORT TITLE;                                                                            CASE NUMBER
                FAMILY PRODUCE, INC., et al. v. BMW OF NORTH


Step 4: Statement of Reason and Address; Check the appropriate boxesforthe numbers shown under Column C forthe
            typeofactionthatyou have selected. Entertheaddresswhichisthebasisforthefiling location, including zipcode.
            (No address required for class action cases).

                                                                     ADDRESS:
   REASON;
                                                                      2276 Bolamos Avenue
    □ 1. E 2. □ 3. □ 4. □ 5. □ 6. D 7. □ 8. □ 9. □ 10. 0 11.



   CITY;                                    STATE;     ZIPCODE:
    Rowland Heights                                    91748
                                              CA

Step 5: Certification of Assignment: Icertifythatthiscaseisproperivfiledinthe Stanley Mosk Courthouse              District of
            the SuperiorCourt of California, County of Los Angeles [CodeCiv.Proc., §392 etseq., and Local Rule2.3{a){1)(E)].




  Dated: Mav 7. 2020
                                                                                    (SIGNATURE OF A^OBNEt/^ING PARTY)
                                                                                                                         m.

  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURTCASE:
       1.   Original Complaint or Petition.
       2.   If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3.   Civil Case Cover Sheet, Judicial Councilform CM-010.
       4.   CwiI Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 {Rev.

       5.   Payment in full of the filing fee, unless there is c»urt order for waiver, partial or scheduled payments.
       6.   A signed order appointing the Guardian ad Litem. Judicial Council form CIV-010, if the plaintiff or petitioner is a
            minor under 18 years of age will be required by Court in order to issue a summons.
       7.   Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
            must be served along with the summons and complaint, or other initiating pleading in the case.




                                         CIVIL CASE COVER SHEET ADDENDUM                                   Notice of Removal - p. 302.3
                                                                                                                      Local Rule
 LASC CIV 109 Rev. 12/18
 For Mandatory Use
                                            AND STATEMENT OF LOCATION                                                     Page 4 of 4
     Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 19 of 38 Page ID #:31
                                                                                                     2019-CEN-0I4.00

                                                                                        FILED
                                                                                 Superior Court of CalUtorDla
 1                                                                                  County of Los Angeles
 2                                                                                    MAY 63 2019
 3                                                                        Sherrii R^Carter, B^Uve Offlcei/CUrk
                                                                           Br.                       —I Deputy
 4                                                                               ^'RteallodBMliia
 5
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                   FOR THE COUNTY OF LOS ANGELES
 7

 8   IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
     -MANDATORYELECTRONIC FILING )
 9   FOR CIVIL                        )
10                                                  )
                                                    )
11
12          On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all
13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019. the Los
14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
17   following:
18   1) DEFINITIONS
19      a) ''Bookmark” A bookmark is a PDF document navigational tool that allows the reader to
20          quickly locate and navigate to a designated point of interest within a document.
21      b) **£fUing Portal” The official court website includes a webpage, referred to as the efiling
22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
23      c) ‘‘Electronic Envelope” A transaction through the electronic service provider for submission
24          of documents to the Court for processing which may contain one or more PDF documents
25          attached.
26      d) “Electronic Filing” Electronic Filing (eFiiing) is the electronic transmission to a Court of a
27          document in electronic form. (California Rules of Court, mle 2.250(b)(7).)
28
                                                            1
                        RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLINC FOR QVIL
                                                                                          Notice of Removal - p. 31
     Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 20 of 38 Page ID #:32
                                                                                                2019-GEN-0t4<00



 1     e) ‘^Electronic Filing Service Provider** An Electronic Filing Service Provider (EFSP) is a
 2        person or entity that receives an electronic filing from a parly for retransmission to the Court.
 3        In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
 4        agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5     0 “Electronic Signature*' For purposes of these local rules and in conformity with Code of
 6        Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
 7        (b)(2). Government Code section 68150, subdivision (g), and California Rules of Court, rule
 8        2.257, the term "Electronic Signature” is generally defined as an electronic sound, symbol, or
 9        process attached to or logically associated with an electronic record and executed or adopted
10        by a person with the intent to sign the electronic record.
11     g) “Hyperlink” An electronic link providing direct access from one distinctively marked place
12        in a hypertext or hypermedia document to another in the same or different document.
13     h) ‘Tortable Document Format” A digital document format that preserves all fonts,
14        formatting, colors and graphics of the original source document, regardless of the application
15        platform used.
16   2) MANDATORY ELECTRONIC FILING
17     a) Trial Court Records
18        Pursuant to Government Code section 68150, trial court records may be created, maintained,
19        and preserved in electronic format. Any document that the Court receives electronically must
20        be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21        official court record (California Rules of Court, rules 2.100. et seq. and 2.253(b)(6)).
22     b) Represented Litigants
23        Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24        electronically file documents with the Court through an approved EFSP.
25     c) Public Notice
26        The Court has issued a Public Notice with effective dales the Court required parties to
27        elecfronically file documents through one or more approved EFSPs. Public Notices containing
28        effective dates and the list of EFSPs are available on the Court’s website, at www.lacourt.org.
                                                     2
                    FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HLING FOR CIVIL
                                                                                     Notice of Removal - p. 32
      Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 21 of 38 Page ID #:33
                                                                                                    2019-CEN-OI4-00


 1        d) Documents in Related Cases
 2            Documents in related cases must be electronically filed in the eHling portal for that case type if
 3           electronic filing has been implemented in ih^ case type, regardless of whether the case has
 4           been related to a Civil case.
 5   3) EXEMPT LITIGANTS
 6        a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
 7           from mandatory electronic filing requirements.
 8        b) Pursuant to Code of Civil Procedure section 1010.6. subdivision (d)(3) and California Rules of
 9           Court, rule 2.253(b)(4). any party may make application to the Court requesting to be excused
10           from filing documents electronically and be permitted to file documents by conventional
n            means if the party shows undue hardship or significant prejudice.
12   4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:
14           i)     Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                  Civil Procedure sections 170.6 or 170.3;
16           ii)    Bonds/Undertaking documents;
17           iii)   Trial and Evidentiary Hearing Exhibits
18           iv)    Any ex parte application that is filed concurrently with a new complaint including those
19                  that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20           v)     Documents submitted conditionally under seal. The actual motion or application shall be
21                  electronically filed. A courtesy copy of the electronically filed motion or application to
22                  submit documents conditionally under seal must be provided with the documents
23                  submitted conditionally under seal.
24        b) Lodgments
25           Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26   paper form. The actual document entitled, “NoUce of Lodgment,” shall be filed electronically.
27   //

28   //

                                                               3
                        RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLINO FOR CIVIL
                                                                                         Notice of Removal - p. 33
     Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 22 of 38 Page ID #:34
                                                                                                 20I9-GEN-01<M)0



 1   5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
 2     Electronic filing service providers must obtain and manage registration information for persons
 3     and entities electronically filing with the court.
 4   6) TECHNICAL REQUIREMENTS
 5     a) Electronic documents must be electronically filed in PDF, text searchable format when
 6         technologically feasible without impairment of the document's image.
 7     b) The table of contents for any filing must be bookmarked.
 8     c) Electronic documents, including but not limited to, declarations, proofs of service, and
 9         exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10         3.1110(f)(4). Electronic bookmarks must include links to the first page of each bookmarked'
11         item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12         bookedmarked item and briefly describe the item.
13     d) Attachments to primary documents must be bookmarked. Examples include, but are not
14         limited to, the following;
15         i)    Depositions;
16         ii)   Declarations;
17         iii) Exhibits (including exhibits to declarations);
18         iv) Transcripts (including excerpts within transcripts);
19         v)    Points and Authorities;
20         vi)   Citations; and
21         vii) Supporting Briefs.
22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23         encouraged.
24     f) Accompanying Documents
25         Each document acompanying a single pleading must be electronically filed as a separate
26         digital PDF document.
27     g) Multiple Documents
28         Multiple documents relating to one case can be uploaded in one envelope transaction.
                                                            4
                      FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                                                                      Notice of Removal - p. 34
     Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 23 of 38 Page ID #:35
                                                                                                 2019-CEN>014^X)



 1     h) Writs and Abstracts
 2        Writs and Abstracts must be submitted as a separate electronic envelope.
 3     i) Sealed Documents
 4        If and when a judicial officer orders documents to be filed under seal, those documents must be
 5        filed electronically (unless exempted under paragraph 4); the burden of accurately designating
 6        the documents as sealed at the time of electronic submission is the submitting party’s
 7        responsibility.
 8     j) Redaction
 9         Pursuant to California Rules of Court, rule 1.201, it is the submitting party’s responsibility to
10        redact confidential information (such as using initials for names of minors, using the last four
11        digits of a social security number, and using the year for date of birth) so that the information
12        shall not be publicly displayed.
13   7) ELECTRONIC FE.ING SCHEDULE
14     a) Filed Date
15        i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17            document received electronically on a non-court day. is deemed to have been effectively
18            . filed on the next court day if accepted.   (California Rules of Court, rule 2.253(b)(6); Code
19            Civ. Proc. § 1010.6(b)(3).)
20        ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21            course because of: (1) an interruption in service; (2) a transmission error that is not the
22            fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
23            order, either on its own motion or by noticed motion submitted with a declaration for Court
24            consideration, that the document be deemed filed and/or that the document’s filing date
25            conform to the attempted transmission date.
26   8) EX PARTE APPLICATIONS
27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
28        than 10:00 a,m. the court day before the ex parte hearing.

                                                       5
                      FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
                                                                                      Notice of Removal - p. 35
     Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 24 of 38 Page ID #:36
                                                                                                   2019-GEN-014<K)



 1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
 2            day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
 3            application must be provided to the court the day of the ex parte hearing.
 4   9) PRINTED COURTESY COPES
 5      a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6            be delivered to the courtroom by 4:30 p.ra. the same business day the document is efiled. If
 7            the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
 8            by 10:00 a.m. the next business day.
 9      b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10            electronic submission) is required for the following documents:
11            i)    Any printed document required pursuant to a Standing or General Order;
12            ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13                  pages or more;
14        iii)      Pleadings and motions that include points and authorities;
15        iv)       Demurrers;
          •
16            v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17        vi)       Motions for Summary Judgment/Adjudication; and
18        vii)      Motions to Compel Further Discovery.
19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20            additional documents. Courtroom specific courtesy copy guidelines can be found at
21            www.lacourt.org on the Civil webpage under "Courtroom Information."
22   10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
24            received a fee waiver. (California Rules of Court, rules 2.253(b)0.2.258(b), Code Civ. Proc. §
25            1010.6(d)(2).)
26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27            section 1010,6, subdivision (b)(6), and California Rules of Court, rule 2.252(f). may be
28            electronically filed in any authorized action or proceeding.

                                                         6
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
                                                                                       Notice of Removal - p. 36
     Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 25 of 38 Page ID #:37
                                                                                                 20]9>CEN4)t4^



1    II) SIGNATURES ON ELECTRONIC FILING
2       For purposes of this General Order, all electronic filings must be in compliance with California
3       Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
4       Division of the Los Angeles County Superior Court.
5
6           This First Amended General Order supersedes any previous order related to elecuonic filing,
7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
8    Supervising Judge and/or Presiding Judge.
9
10   DATED: May 3,2019            c
                                                  4
                                                  no
                                                                        —CIl
                                                          KEVIN C. BRAZE.E
11
                                                          Presiding Judge
12                                                 (I
13

14

15

16
17

18

19
20

21

22

23

24

25
26

27

28

                                                             1
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECmONIC RUNG FOR CIVIL
                                                                                      Notice of Removal - p. 37
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 26 of 38 Page ID #:38




                              VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                 The Early Organizational Meeting Stipulation, Discovery
                              Resolution Stipulation, and Motions in Limine Stipulation are
   Supwtor Court of CalUemb
   Ceonty of Los Angain       voluntary stlpulatlor^ entered into by the parties. The parties
                              may enter into one, two, or all three of the stipulations;
                          w   however, they may not alter the stipulations as written,
                              because the Court wants to ensure uniformity of application.
   LesAnsotatCeuMy
   BirAnoeUUen                These stipulations are meant to encourage cooperatlan
   LWoattoo Saetfeo
   Lea Angalaa County         between the parties and to assist In resolving issues In          8
   Bar An ocIaUon Later and
   Empfoymont Law Bacdon      manner that promotes economic case resolution and Judicial
                              efficiency.
   O'
          ti»;;

  Censuntr Atttmtaya
                                  77re following organizations endorse           the goat of
  Aasoehllon of Loi Anootaa
                              promoting efficient In litigation and ask that counsel
                              consider using these stipulations as a vofunfary way to
                              promote communications and procadures among counsel


   m
  SouUnniCsltfDmla
  PafaniaCouRMl
                              and with the court to fairly resolve issues in their cases.

                              ♦Los Angeles County Bar Association Litigation Section^


                                        ♦ Los Angeles County Bar Association
                                         Labor and Employment Law Section^
        agjr
  AnedaOenef
  Boifnan Trial Lewyaro
                                 ♦Consumer Attorneys Association of Los Angeles^


                                       ♦Southern California Defense Counsel^


                                      ♦Association of Business Trial Lawyers^
 CoBomla Empfoymanl
 LawyoraAnactitfen
                                  ♦CalKomia Employment Lawyers Association^

    lACtV230<NEW|
    LASCApp*evBd4>11
    ForOplta^UM!




                                                                                    Notice of Removal - p. 38
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 27 of 38 Page ID #:39




Mitg MO *AMlji B* antnotf n ^*i*i t wittcv* «nauar                (V4>cawaK)MSA




         TEUEPHOMe NO.;                              PAX NO. lOcUSASJ);
S-MAa. AODReSStOpSattO;
    ATTOtUgv           <Kame».
SU^tKm COURT OF CALIFORMiA. CdUWTY OF I ns awfSFfl

PLAiimpf:




                                                                                      CAACWJUSW
                  STJPULATIOM - DISCOVERY RESOLUTION

     ^Is sHipuBatlon Is InSentfecS flo provide a Jasil and informal resoTuIlon of discovery issues
     inrough limited paperwork and an Informal conference with the Court to aid In the
     resolution of the Issues.

     The parties agree that:

     1. Prior to the discovery cut-off in this action, no discovery moUon shall be filed or heard unless
        to^hB^erms^onhirst pu?*!?^ ^ written request for an informal Discovery Conference pursuant


    2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
       and determine pettier it can be resolved informally. Nolhing set forth herein will preclude a
       orator In writing^ ^ record at the conclusion of an Informal Discovery Conference, either


    3. Following a reasonable and good fallh attempt at an Informal resoluUon of each Issue to be
       prMBdifri^             request an Informal Discovery Conference pursuant to the following


              a. The party requesting the Intomial Discovery Conference will:

                  I.       FHb a Request for Informal Discovery Conference with Ihe clerk's office on Ihe
                           approved form (copy attached) and deliver a courtesy, conformed copy to lha
                           assigned department;

                 li.       Include a brief summary of the dispute and specify the relief requested; and

                Hi.        Sewe Ihe opposing party pursuant to any authorized or agreed method ol service
                           thal ensures that lha opposing party receives the Request for Informal Discovery
                           Conference no later than the next court day following the filing.

             b. Any Answer to a Request for Informal Discovery Conference must;

                 i.       Also be filed on the approved form (copy attached);

                il.       Include a brief summary of why the requested relief should be denied;
  UCIV036 (now}
  LASCAppmv9d04/tl                      STIPULATION - DISCOVERY RESOLUTION
  rerOpUtmsI Use
                                                                                                       Page lot3




                                                                                               Notice of Removal - p. 39
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 28 of 38 Page ID #:40




   •WU IIIU                                                                  cu4K.a«t^




              ill.   Be filed within two (2) court days of receipt of (he Request: and

              Iv.    Be served on the opposing parly pursuant lo any authorized or agreed upon
                     method of service that ensures uUt the opposing party receives (he Answer no
                     later than the ne^t court day following the filing.

       c. No other pleadings, including but not Smiled to exhibits, declarations, or attachments, will
          be accepted.

       d. If the Court has not granted or denied the Request for Informal Discovery Conference
          wwlhln ten (10) days following the filing of the Request, then it shall be deemed to have
          been denied. If the Court acts on (he Request,           parties will be notified whether the
          Request for Informal Discovery Conference has been granted or denied ar^d, if granted,
          the date and lime of the Informal Discovery Conference, which must be within twenty (20)
          days of ihe filing of the Request for Informal Discovery Conference.

       e. If the conference Is not held within twenty (20) days of the filing of Ihe Request for
          Informal Discovery Conference, unless exterided by agreement of the parlies and the
          Court, then the Request for the Infarmal Discovery Conference shall be deemed to have
          been denied at (hat time.

   4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
      without the Court having acted or (c) the tnformal Discovery Conference Is concluded without
      resolving the dispute, then a party may file a discovery motion to address unresolved issues.

   5. The parties hereby further agree lhat Ihe time for making a motion lo compel or olher
      discovery motion Is tolled from the date of filing of the Request for informal Discovery
      Conference until (a) the request Is denied or deemed denied or (b) twenty (20) days after the
      filing of lha Request for Informal Discovery Conference, whichever Is earlier, unless extertded
      by Order of the Court.

      It is Ihe understanding and Intent of Ihe parties that this stipulation shall, for each discovery
      dispute lo which it applies, constitute a writing memorializing a “spadfic later dale to which
      lha propounding (or demanding or requesting) party and the responding party have agreed in
                within Ihe meaning of Code Civil Procedure sections 2030.300(c). 2031.320(c), and


  6. Nothlr^ hereiri will preclude any party from applying ex parte for appropriate relief. Including
     an order shortening lime for a motion to be heard concerning discovery.

   7. Any party may temrlnale this stipulation by giving twenty-one (21) days notice of Inlenl to
      terminate the stipulation.

  8. References to "days" mean calendar days, unless otherwise noted. If the dale for perfonning
     any act pursuant to (his stipulation falls on a Saturday. Surxlay or Court holiday, Ihen Ihe linrre
     for peiforming lhal act shall be extended lo the next Court day.



  LACIV036 (flsw)
  LASC Approved 04/11          STOPULATION - DISCOVERY RESOLUTION
  rorOpUonfttUsa                                                                                  Pdgs2ol3




                                                                                         Notice of Removal - p. 40
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 29 of 38 Page ID #:41




   MS1tBl£                                                         ca(n»ain




   The following parties stipulate:


   Date:
                                                    >
                 (TYPE ORPRUIT NAAIE)                            (aTIOANEV for Pl/lN1iFn
   Dale:
                                                    >
                 (TYPS on PRtNT NAVtEI                          (ATTDRN&Y fOR DEFEra)AN11
   Date:
                7ttPE or PFiiNV NAJuSr                          (ATTORNEY FOR DEFENOAlin
   Date:
                                                    >
                 (TYPE on PRNTNAJHEI                             (ATTORNSY pan OEFENOANT)
   Date:

                 (TYPE OR PRINT NAACI                    (AnORNETfOR
   Date:
                                                    >
                 (TYPE OR PRMT NAME)                     rArroRNEY roR
   Date:
                                                    r
                 (T rpB OR PRINT NAME)                   (ATTORNSYFOR




   LACIVOS(r>ew)
   LASC Appro vodOOtt
   FcrOpb^Uso
                                 STIPULATON - DISCOVERY RESOLUTION
                                                                                            P909 3 of 3




                                                                                Notice of Removal - p. 41
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 30 of 38 Page ID #:42




■Mfl AW ma U 9 i noSMtV AA #Mrr WI MM* • n   •                    • UttOABMMMA              • MV< H •» CMrl • f M




             TaSPHOHENO.:                         PAX NO. (OpliDnai):
 e*Miu. Aooftess5(0p«avl):
   ATTWOeVPiOfloune);
—CALIFORNIA. COUNTY OF LOa AWQFl Pg
COUJnXOlgCAODRteits;                  "          . r ~      , ,

PIAWTIPP:

UbEENCMNT:'


                                                                                    ZuEwESoir
         STIPULATION - EARLY ORGANIZATIONAL MEETING




     The parties agree that:




                core.


        c. EMchange or names and contact InformaUon of witnesses;

               ^"/aXrmiXr                                                                ■” ^                         '»
                                       '"'“""3llon that mlghl be helpful to facllliale understanding, handftig
               or resoluUon of the case In a manner that preserves objections or privileges by agreement
        ''                      °V?* "'!!' ''                  promole eBIclency and economy In other
              pnases of the case. Also, when and how such Issues can be presented lo Ihe Court
        g. Whether
           .nwri.  or when the
                            ...schoduled with a seWemenl officer, what discovery or
                                       reasonably required to make selttemenl discussions meaningful,
           and whether the parties wish to use a silting jut^e or a private mediator or other options as
  LACIV 229 (Rev 02/15]
  LASC Approved 04/t 1         STlPUUnON - EARLY ORGANIZATIONAL MEETING
  ForOptfa^Use
                                                                                                              Rage I of 2




                                                                                                Notice of Removal - p. 42
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 31 of 38 Page ID #:43




   »«ai inu                                                                        CAU




                (fiscussed In Uie *Aftemative Dispute ResofuUon (ADR) Infomiatton Package* served with the
                complaint:

           h. Computation of damages, irwiuding documents, not privileged or protected from disclosure, on
              which such computation is based;

           I.   Whether the case is suitable for the Expedited Jury Trial procedures (see Information al
                wi^.iBcourLom under “CMT and then under ‘GsnemI InformatlonT).

   2.           The time for a d^ending party to respond to a complaint or cross-complaint wlO be extervled
                fo -____________________ for the compfalnt, and _______________________ for the cross-
                          (NSCRTOATEI                                        (itCERTOATE) " ' '
                complaint, which is comprised of the 30 days to respond under Government Code § 68flie(b),
                and the 30 days permitted by Code of Ch/il Procedure section 1054(a), good cause having
                been found by the Civil Supervising Judge due to the case management benefits provided by
                this Stipulation. A copy of Ihe General Order can be fourvd at wwwJacourl.om under “CMT,
                click on ‘Generai Informatkin^, then dick on 'Voluntary Efficient Litigation SUpulatlons'.

   3,           The parties will prepare a join! report tilled "Joint Status Report Pursuant to initial Conference
                and Eariy Organizational Meeting Stipulation, and if desir^, a proposed order summarizing
                results of their meet and confer and advising the Court of any way it may assist Ihe parties'
                efficient conduct or resolution of the case. The parties shaB attach the Joint Status Report to
                the Case Management Conference statement, and fDe the documents when the CMC
                statement is due.

   4.           References to "days* mean calendar days, unless otherwise noted. If the date for performing
                any act pursuant fo this stipulation falls on a Saturday, Sunday or Court holiday, then Ihe time
                for performing that act shall be extended to the next Court day

 . The foilowfng parties stipulate:
   Dele:

                  (TYPE OR PRINT NAME)                                        (ATTORNEY FOR PLAWTlFF)
   Oaia
                                                                  >
                  (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
   Dale:
                                                                  >
                  (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
   Dale:
                                                                  >
                  (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
   Date:
                                                                 >
                  (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                            )
  Dale;
                                                                 >
                  (TYPE OR PRINT NAME)                                 (AHORNEY FOR                             J
  Dale;

                  (TYPE OR PRINT NAME)                                 (ATTORNEY FOR

  UCIV 229 (Rov 02/(5)
  lASCAvarevod 04/11         STffPULATtOM - EARLY ORGAM82ATIOWAL MEETING
                                                                                                          Page 2 dI 2




                                                                                                Notice of Removal - p. 43
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 32 of 38 Page ID #:44




•awtMeMDatnai*rt(RqrcMPtarTmti«u<                                      uisttufnjuoA                     ■•MMd M Om'4 r >• ItM




         TafPHSNENO.-                                 PAX NO (Optional)-.
E-MAO. A00AE5S (OpOenaO:
   ATTOftKgy ftM twamoi;_________________________
SUP^IOR^iJrT OF CALIFORNIA. CQWtY OF LoS~ANGEL1s

PkAWTirp:

oefenoant:


                                                                                      caumaSEHT
              JNFORMAL DISCOVERY CONFERENCE
        (pwsuant to the Discovery Resolution SliputaLlon of tfia parties)
    1. This document relates to:
          C       Request for Informal Discovery Coriference
          □       Answer to Request for lnforrr«l Discovery Conference
    2. Deadline for Court to decide on Reouesl:                           (Inss/t 43lo 10 oHnOar days (otfthUng RSno of
            rh» Requosc)                                           '
    3. Deadline for Court to hold Informal Discovery Conference:                                         ttnwfl dais 70 afonda/
            eiyB feS^MVig raing of Ots Rwfuafri).
    d. For a Request for Informal Discovery Conference, briefly describe the nature of the
       aacovery dispute, Including the facts and legal arguments at Issue. For an Answer to
       Request for Snformal Discovery Corjforonca, briefly doecribo why the Court should deny
       the requested discovery. Including tha facts and legal arguments at Issue.




   LACiV 094 (now)
   LASC Afpntwd 04/11                     INFORMAL DISCOVERY CONFERENCE
   For 0{) Ilona] Uu                (pursuant lo Ihe Discovery Resolution Stipulation of the parlies)




                                                                                                          Notice of Removal - p. 44
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 33 of 38 Page ID #:45




•>>WMa«eiMuac»«rTtA«Te3PMiT«n)Bui AnoMn            otaitOMiAMcn                    Pmw ■■ BM •   tiM«




         mEPKONENO.:                      FAX NO
 e-UML AOOftSSS (OpOvsl}:
    ATTOtrffiy rna
                              CALIFORNIA, COUNTY OF LOS ANGELES

PLAVfnFF;

oeFENOANr:


                                                                            CAUMUMKH
             STSPULATIOM AND ORDER - MOTIONS IN LIMINE


     This stipulation is Intendled to provide fast and infomial resolution of evidentiary
     issues through diligent efforts to define and discuss such issues and limit paperwork.


     The parties agree that:

     1. At HI
            least -.u        before the final status conference, each party wifi provide all other
        pa^es with a list containing a one paragraph explanafion of each proposed motion in
        limine. Each one paragraph explanaUon must Identify the substance of a single proposed
        motion In limine and the grounds for the proposed motion.

    2. The parties thereafter will meet and confer, either In person or via teleconference or
       videwnference. concerning ail proposed motions in limine. In tha! meet and confer the
       parties win determine:

        a. Whether the parties can stipulate to any of the proposed motions. If the parties so
           sllpuiale, they may file a stipulation and proposed order with the Court.

        b. Whether
              ^ ., . ,any
                        , of
                          . the -proposed motions can   - be briefed and submitted by means of a
           short jolnl statement of Issues. For each motion which can be addressed by a short
           Joint statement of Issues, a short jolnl statement of Issues must be filed with the Court
           10 days pnor to the final status conference. Each side’s portion of the short joint
           statement of Issues may not exceed three pages. The parties will meet and confer to
           agr^ on a date and manner for exchanging the parlies* respective portions of the
                 jolnl statement of issues and the process for filing the short joint statement of


   3. All propped motions In limine that are not either the subject of a stipulation or briefed via
      a short Joint stalernenl of issues wil! be briefed and filed in accordance with the Catifomia
      «uies oi Court and the Los Angeles Superior Court Rules.



   UOVQ75(nsw)
   LASC Affpravod 04/11     STIPULATION AND ORDER - MOTIONS IN UMINE
   For OpltonBl Um
                                                                                             Page 1 ol 2




                                                                                    Notice of Removal - p. 45
Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 34 of 38 Page ID #:46




    iMMt IRU
                                                             cu(iaa4UA




   The following parties stipulate:
   Dale:

               (TYPE OR PRINT NAME)                      <AT70RN6Y FOR PLAINTIFF)
   Dale:
                                                r
               (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
   Date:
                                                >
               (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
   Dale:

               (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
   Dale:
                                                V
               (TYPE OR PRINT NAME)
   Dale:
                                                    (ATTORNEY FOR                          J
                                                >
               (TYPE OR PRINT NAME)                 (ATTORNEY FOR                          )
   Dale:

               (TYPE OR PRINT NAME)                 (ATTORNEY FOR


   THE COURT SO ORDERS.

    Date:
                                                             JUOICtAL OFFICER




  LACIV07S(ndw)
  LASC Appnved 04711    STIPULATION AND ORDER - MOTIONS IN LIMINE                 Pojjo 3 ol 2




                                                                         Notice of Removal - p. 46
                                                                                    \
               Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 35 of 38 Page ID #:47

     '4
     i             %
     5
     9.
                           Superior Court of California, County of Los Angeles


».


                                           ^ ^. in^mation pffc«g|s,fe-: ■ ■                                       i'
                                                                                                                                                     .% •
                                                                                        !   ■               ; «'••
                                                                                                          ■ >




 s
                                                     .' »*                                                .:-i.        •;..   >•>.   -.■.



                                                                                                                                                     •/
                                    ■ f
                                                                                                                                                      •, .
                                                                                                                                        ■      '




                                                                                  i bn any new parties namedko th'^actrbn* ^
                               faint. , >■-                                         :■':.       -        -V^"'                   '•         f^.r"'
                                                                                                                                                       r




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
          •    Saves Time: ADR is faster than going to trial.
          •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
          •    Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
          •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantages of ADR
          •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
          •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:

          1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
               settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

      2.       Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
               strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
               acceptable to all. Mediators do not decide the outcome. Parties may go to trial If they decide not to settle.

                       Mediation may be appropriate when the parties
                          • want to work out a solution but need help from a neutral person.
                          •   have communication problems or strong emotions that interfere with resolution.
                       Mediation may not be appropriate when the parties
                           •   want a public trial and want a judge or jury to decide the outcome.
                           •   lack equal bargaining power or have a history of physical/emotional abuse.



      LASCCIV271 Rev. 01/20
      For Martdatory Use                                                                                                                                     1


                                                                                                        Notice of Removal - p. 47
             )          Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 36 of 38 Page ID #:48



                                                                                                                    fc
                                                                                                                M              ili^       V      ^SS^
                 Wi                                                                                                                       a.',
                                                                                                                                              .7jf

                                                                  lV’



i   i       m
           .^Vfs                                                                                                                                     SS^

           P          tf‘W.




           '•j
                      l”^^
                                                                                                                                                     m
                                                                                                                                              ^S-
                              m,«r;                                                                                                        F-
                                                                                                                                                 MMn
             ^r*,
           i;^




                                          hU



                             Vi     mmib*.^
                                  ll^Jt


                              i"’




             3.        Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
                       person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
                       trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
                       information about arbitration, visit http://www.courts.ca.eov/DrogramS‘adr.htm

             4.        Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
                       date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
                       make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
                       a settlement. For information about the Court's MSC programs for civil cases, visit
                       http://www.lacourt.org/divisiQn/ci\/il/rinnd7 asDx



        Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
        For general information and videos about ADR, visit http://www.courts.ca.gov/programs»adr.htm

                                                                                                                                      I




        LASC CIV 271 Rev. 01/20
        For Mandatory Use


                                                                                                                                                       2


                                                                                                                Notice of Removal - p. 48
             Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 37 of 38 Page ID #:49
                                                                                                    Reserved (or Clerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
                                                                                                              FILED
 Stanley Mosk Courthouse                                                                           Stffierkr Court of CaGforrid
 111 North Hill Street, Los Angeles, CA 90012                                                        uuntyof Los Angeles
                                                                                                         05/07/2020
                   NOTICE OF CASE ASSIGNMENT                                              S^iflFnR. C^,Ei^Sv«O&Qfir/GA&0fCou1
                                                                                            By:               M. Barel                Deputy
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   20STCV17450

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE              DEPT      ROOM                    ASSIGNED JUDGE                         DEPT             ROOM
   ✓     Christopher K. Lui                 76




    Given to the Plaintiff/Cross-Complainant/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 05/07/2020                                                         By M. Barel                                             , Deputy Clerk
                 (Date)
                                                                                                          Notice of Removal - p. 49
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
       I
             Case 2:20-cv-05031 Document 1-1 Filed 06/05/20 Page 38 of 38 Page ID #:50
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TEVIE STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Witliout leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing dale.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fiilly prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
 The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




                                                                                                          Notice of Removal - p. 50
LACIV190(Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
